         Case 1:19-cr-00749-JPO Document 16 Filed 05/27/20 Page 1 of 1




                                            May 26, 2020

By ECF and e-mail

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

Dear Judge Oetken:

        I write on consent of Pretrial Services (Officer Lea Harmon) to respectfully request that
the Court expand Mr. Sprecher’s travel conditions to include the District of Connecticut. (Mr.
Sprecher is currently restricted to the Southern and Eastern Districts of New York.) Mr. Sprecher
and his family are in the process of moving, and would like to store some of their belongings in
Connecticut, as well as to look into potentially relocating there. The Government, per Assistant
U.S. Attorney Samuel Rothschild, defers to Pretrial in connection with this request.


                                            Respectfully submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

cc:    Samuel Rothschild, Esq., by ECF and e-mail            Granted.
       Lea Harmon, U.S. Pretrial Services, by e-mail         So Ordered.
                                                               May 27, 2020
